IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA             : No. 430 MAL 2016
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
$1793.00 IN CASH                         :
                                         :
                                         :
PETITION OF: CEDRIC DANIELS              :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.